Citation Nr: 0730408	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peptic ulcer.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty for training from May to 
November 1960, and from November 1960 to March 1965 in the 
National Guard Reserves.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was thereafter transferred to 
the Seattle, Washington, RO.

A travel Board hearing was held before the undersigned in May 
2007.  At that time, additional evidence was submitted along 
with a waiver of consideration by the agency of original 
jurisdiction.


FINDINGS OF FACT

1.  Manifestations of peptic ulcer are not shown in service, 
and peptic ulcer is not attributable to service.

2.  Manifestations of rhinitis are not shown in service, and 
rhinitis is not attributable to service.


CONCLUSIONS OF LAW

1.  Peptic ulcer was not incurred in or aggravated by 
service.  U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2006).

2.  Rhinitis was not incurred in or aggravated by service.  
U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant pursuant to the VCAA 
must be provided "at the time" that VA receives a completed 
or substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2001 essentially complied with the statutory notice 
requirements as outlined above, except as to the disability 
rating and effective date elements.  VA sent the appellant a 
second VCAA letter in October 2005 and a Dingess/Hartman 
letter dated March 2006, that satisfied the statutory notice 
requirements as outlined above, including notice of the 
disability rating and effective date elements of his claim.  
In both the May 2001 and October 2005 letters, VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, the Board is cognizant that the October 2005 and 
March 2006 letters were provided after the initial rating 
decision.  Untimely notice of the disability rating and 
effective date elements is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  In this 
case, the Board finds that there is no prejudice to the 
appellant in this timing error because the claims were 
subsequently readjudicated in August 2006 and VA sent the 
appellant a Supplemental Statement of the Case dated the same 
notifying him of the actions taken and the evidence obtained 
and received.  The appellant was afforded due process by VA's 
subsequent actions and he was not deprived of information 
needed to substantiate his claims.  The Board finds that the 
very purpose of the VCAA notice has not been frustrated by 
the timing error here.  Also, the Board notes that, because 
the claims are denied as discussed in the following decision, 
the benefit sought could not be awarded even had there been 
no timing defect; as such, the appellant is not prejudiced by 
a decision in this case.  In the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA requested 
service medical records from the National Personnel Records 
Center, the Washington Army National Guard, Fort Lawton, and 
Camp Murray.  In response, VA was advised that there were no 
records found, with the exception that service personnel 
records along with report of enlistment examination were 
received from the Adjutant General's Office of the Washington 
Army National Guard.  The claims folder has medical records 
from Fort Ord for the period of May to November 1960 (active 
duty for training).  There is no reason to believe that VA 
could procure any additional medical records with further 
requests from these sources.  The Board notes that VA 
undertook both written and telephonic efforts to obtain 
supporting medical evidence from the National Guard, but 
without success.  The Board is satisfied that VA has met its 
duty to assist obligations with respect to requesting the 
appellant's service medical records.  However, the Board is 
cognizant that in cases where records once in the hands of 
the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  To clarify, however, the legal 
standard for proving a claim for service connection is not 
lowered, but rather the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant increases.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

Furthermore, Social Security Administration records are 
associated with the claims folder along with copies of 
private medical records from the appellant.  The appellant 
submitted a letter from Dr. Henry dated September 9 
(associated with a September 9, 1998, Authorization for 
Release of Medical Records), which reflects that he looked 
for the appellant's medical records but he could find none.  
He also submitted a copy of a letter dated September 1998 
from Virginia Mason Medical Center, which reflects that the 
appellant's name was shown on a "Master Patient Index" but 
that records for the period of time requested were no longer 
available.  The appellant has provided copies of all private 
post service medical records in his possession and these are 
associated with the claims folder.  Additionally, the 
appellant testified before the undersigned at a May 2007 
travel Board hearing.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may also be granted for a disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, for residuals of injury 
incurred or aggravated during inactive duty training, or for 
residuals of an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
inacative duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002); 38 C.F.R. § 3.6 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this case, the appellant argues that he first developed a 
peptic ulcer and rhinitis in service.  He testified that he 
was treated for rhinitis in the summer of 1960, which he 
described as constant nose bleeding and nasal problems caused 
by dust and spores during forced marches.  The appellant 
testified that he was treated for peptic ulcer, described as 
stomach pain, at Fort Ord and he was treated with "some 
pills."  He further indicated that he was diagnosed with 
ulcer by his private physician Dr. Henry during "split 
time" when he went home during basic training.  The 
appellant reported that his ex-wife and good friend knew 
about his stomach pain and nosebleeds.  Following service 
discharge, the appellant indicated that he was treated by Dr. 
Henry.  The appellant stated that Dr. Henry prepared three 
letters regarding his conditions, which he believes are 
associated with the service medical records, if they could be 
located.  The appellant acknowledged that he had no copies of 
his service medical records and that he kept copies of some 
post service treatment records, which he submitted to VA.

In addition to his sworn testimony, the appellant submitted a 
statement from his ex-wife dated September 2000 and buddy 
dated November 2002 in support of his claim.  His ex-wife 
reported that the appellant had nosebleeds, breathing 
difficulty, and stomach pain in service.  She further 
indicated that he was treated by Dr. Henry, who wrote 3 
letter for the appellant's Army Reserve Unit.  The 
appellant's buddy indicated that the appellant complained of 
stomach pain during and after basic training.

Service medical records are inclusive of a report of 
enlistment examination dated April 1960 and Fort Ord records 
dated in 1960.  These reports are silent for complaints of 
and findings for nasal or stomach pathology.  He was treated 
for an upper respiratory infection in June 1960.  On 
separation examination at Fort Ord in November 1960, physical 
examination of the abdomen and viscera, nose and sinuses was 
normal.  The appellant reported having or having had hay 
fever but denied having or having had nose trouble, sinusitis 
and stomach or intestinal trouble.  

A statement of account dated April 1982 from Dr. Rubottom 
includes a handwritten note stating that, "According to your 
medical records you have had this ulcer for 20+ years, your 
diet must drastically change."  A copy of a noted dated 
October 1998 shows that Dr. Rubottom's medical records are no 
longer available. 

A private medical report dated January 1990 reflects that the 
appellant was seen for complaints that included chronic 
allergic rhinitis.  His past medical history reflects "ulcer 
age 22."  A private medical evaluation dated February 1999 
reflects that the appellant, "a somewhat suboptimal 
historian," had a history of sinus problems and peptic 
ulcer.  Medications included Prevacid.  On private 
psychiatric evaluation in April 1999, the appellant reported 
a past medical history of ulcers and sinus problems. 

Private hospital records dated April 2001 reflect a past 
medical history for ulcers in the 1960's with some bleeding 
and sinusitis.  It was noted that the appellant has taken 
medication for ulcers.  Allergies to pollens and dusts were 
reported.  Additional private medical records show that in 
April 2002 the appellant had an EGD and was prescribed 
Prevacid.  An undated urgent care note reflects that the 
appellant was seen for shoulder complaints and reported a 
history of ulcer.

After reviewing the evidence of record, the Board finds that 
the weight of the evidence is against service connection for 
peptic ulcer and rhinitis.

First, competent evidence has not been presented showing 
peptic ulcer or rhinitis in service.  The Board acknowledges 
that the appellant is competent to report symptoms within his 
observation, such as stomach pain and nosebleeds.  However, 
peptic ulcer and rhinitis are medical diagnoses; the 
appellant is not competent as a lay person to provide a 
medical diagnosis.  Bostain v. West, 11 Vet.App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
see also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Moreover, while the 
appellant asserts that his problems began at Fort Ord in 
1960, the contemporaneous written documents from that time 
show that he, in fact, denied nose problems and stomach or 
gastrointestinal problems when discharged in 1960.  Although 
he reported having hay fever at that time, pertinent 
examination was normal, and rhinitis was not shown.  The 
contemporaneous records contradict the appellant's assertions 
many years later that his rhinitis and ulcers began during 
active duty for training in 1960, and this weighs against the 
appellant's credibility.  There is no evidence or assertion 
that either disability began during the 2-week periods of 
verified active duty for training in the summer of 1961, 1962 
or 1963.  

Next, the Board finds that continuity of symptomatology is 
not shown.  The evidence of record shows that a 20 year plus 
history of ulcer is noted on a medical billing statement 
dated 1982 and that a history of allergic rhinitis is noted 
in a medical record dated 1990.  Additionally, the appellant 
reports that symptoms of peptic ulcer and rhinitis began 
service, and lay statements reflect that the appellant had 
stomach pain and nosebleeds in service.  However, the absence 
of any documented complaints or findings for stomach pain and 
nosebleeds until many years after service discharge weighs 
against the credibility of the appellant's account of 
continuity of symptomatology since service.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (The Board is not bound to accept 
an uncorroborated account of medical history, but must assess 
the credibility and weight of the evidence.).  Therefore, the 
Board finds that the appellant's assertion of continuity of 
symptomatology has diminished probative value.  Additionally, 
reliable evidence of a nexus between the present disability, 
peptic ulcer and rhinitis, and the postservice symptomatology 
has not been presented.

Accordingly, the claims are denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for peptic ulcer is denied.

Service connection for rhinitis is denied.



____________________________________________
Holly E. Moehlmann
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


